Case: 14-15204    Date Filed: 09/25/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15204
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:13-cr-00127-JES-DNF-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

ULYSSES RICHMAN,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 25, 2015)

Before MARCUS, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-15204     Date Filed: 09/25/2015   Page: 2 of 2


      Neal Rosensweig, appointed counsel for Ulysses Richman in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Richman’s convictions and sentences are

AFFIRMED.

      However, we note that there is a clerical error in the judgment.           The

judgment lists Richman’s statutes of conviction for Count 2 as 21 U.S.C.

§§ 841(a)(1) and 8419(b)(1)(C).       The correct statutes, as reflected in the

indictment, are 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).           Accordingly, the

judgment is VACATED and the case is REMANDED for the limited purpose of

correcting a clerical error in the judgment. See United States v. Massey, 443 F.3d

814, 822 (11th Cir. 2006).




                                         2